May 21, 2013




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                       EX PARTE LEONARDO AGUILAR

NO. 14-11-00227-CR

                      ________________________________

      This cause was heard ON REMAND from the Court of Criminal Appeals
on the transcript of the record of the court below. The record reveals no error in the
judgment. The Court orders the judgment be AFFIRMED.

      We further order this decision certified below for observance.